DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Applicant’s attorney, Mr. W. Douglas Hahm, on Feb. 14, 2022.

The application has been amended as follows: 
Please amend claim 17 as follows: add “.” at the end of the claim.





Allowable Subject Matter
Claims 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 10-17, the closest prior art Sanderson and Healey fail to teach or suggest a composite material as recited in claim 10, specifically the plurality of drop-off layers comprising a pair of adjacent drop-off layers including a first ply substrate and a second ply substrate contacting each other, and the orientation angle of the first ply substrate of the pair of adjacent drop-off layers is different than the orientation angle of the second ply substrate of the pair of adjacent drop-off layers.
With respect to claims 18-24, the closest prior art Sanderson and Healey fail to teach or suggest the composite material as recited in claim 18, specifically, the ply substrate of the first drop-off layer being directly above the ply substrate of the second drop-off layer of the adjacent pair of drop-off layers, and the ply substrate of the first drop-off layer of the adjacent pair of the drop-off layers and the ply substrate of a reinforced fiber layer directly below the ply substrate of the second drop-off layer of the adjacent pair of the drop-off layers extend in contact with each other on a side of the thickness-varying part closer to the thin part relative to a cut end of the ply substrate of the second drop-off layer of the adjacent pair of the drop-off layers.  Healey discloses that configuration, however, Sanderson does not disclose or suggest drop-off layers being positioned directly above each other and the drop-off layers of Sanderson are separated by 1, 3, 4 or 5 continuous plies (col. 4, lines 52-67, col. 5, lines 1-22, col. 6, lines 48-61, Figs. 4, 11-13) thus there is no suggestion or motivation to change the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783